NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                         DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABRAHAM AGUILAR VALDOVINOS,                     No.    20-73612

                Petitioner,                     Agency No. A095-795-558

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 6, 2021**
                              Pasadena, California

Before: W. FLETCHER, RAWLINSON, and OWENS, Circuit Judges.

      Abraham Aguilar Valdovinos, a native and citizen of Mexico, petitions for

review of the Immigration Judge’s (“IJ”) negative reasonable fear determination.

As the parties are familiar with the facts, we do not recount them here.

      To prevail in a reasonable fear review hearing, a non-citizen must


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
“establish[ ] a reasonable possibility” of persecution or torture, 8 C.F.R.

§ 208.31(c), “which has been defined to require a ten percent chance that the non-

citizen will be persecuted or tortured if returned to his or her home country.”

Alvarado-Herrera v. Garland, 993 F.3d 1187, 1195 (9th Cir. 2021). “We review

the IJ’s determination that the alien did not establish a reasonable fear of

persecution or torture for substantial evidence.” Bartolome v. Sessions, 904 F.3d

803, 811 (9th Cir. 2018). “We review de novo due process challenges to

reasonable fear proceedings.” Zuniga v. Barr, 946 F.3d 464, 466 (9th Cir. 2019)

(per curiam). We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Valdovinos did not

have a reasonable fear of persecution. A reasonable factfinder could find that

Valdovinos did not have even a ten percent chance of demonstrating that the

violence he feared was connected to a protected ground. See Zetino v. Holder, 622

F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”); cf. Barbosa v. Barr, 926 F.3d 1053, 1059-60 (9th Cir.

2019) (concluding that individuals returning to Mexico who are believed to be

wealthy is not a cognizable particular social group). Additionally, a reasonable

factfinder could find that Valdovinos could avoid future persecution by relocating

within Mexico, away from the region where the local gang operated. See 8 C.F.R.


                                           2
§ 1208.16(b)(2)-(3).

        Substantial evidence also supports the IJ’s determination that Valdovinos did

not have a reasonable fear of torture. The record does not show that Valdovinos

would face “a particularized threat of torture” at the hands of government officials.

Dhital v. Mukasey, 532 F.3d 1044, 1051 (9th Cir. 2008) (per curiam) (emphasis,

internal quotation marks, and citation omitted). Nor does the record demonstrate

that the Mexican government would acquiesce to Valdovinos’ torture by local gang

members, as the government has previously attempted to control the gang. See

Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016) (“[G]eneral

ineffectiveness on the government’s part to investigate and prevent crime will not

suffice to show acquiescence.”). And again, a reasonable factfinder could find that

Valdovinos could avoid future torture at the hands of the local gang by relocating

within Mexico. See 8 C.F.R. § 1208.16(c)(3)(ii).

        Finally, the IJ did not deprive Valdovinos of a fair reasonable fear hearing or

violate his due process rights. No evidence supports Valdovinos’ contention that

the IJ required absolute certainty of persecution or torture. Instead, the record

supports the conclusion that the IJ applied the correct standard.

        PETITION FOR REVIEW DENIED.1




1
    Valdovinos’ motions for a stay of removal, Dkt. Nos. 1, 6, are denied as moot.

                                           3